443 F.2d 379
UNITED STATES of America, Appellee,v.John Anthony TAYLOR, Appellant.
No. 946, Docket 34964.
United States Court of Appeals, Second Circuit.
Argued June 3, 1971.Decided June 3, 1971.

William D. Conwell, New York City, for appellant.
Edward R. Korman, Asst. U.S. Atty.  (Edward R. Neaher, U.S. Atty. for Eastern District of New York, David G. Trager, Asst. U.S. Atty., of counsel), for appellee.
Before CLARK, Associate Justice,1 and SMITH and HAYS, Circuit judges.
PER CURIAM:


1
We affirm in open court the conviction of appellant in the United States District Court for the Eastern District of New York, Anthony J. Travia, Judge.



1
 Sitting by designation